          Case 1:19-cv-09960-VSB Document 17 Filed 03/05/20 Page 1 of 2




                                                                                     3/6/2020
                                                     March 5, 2020
                                                                         Plaintiff’s opposition or amended complaint
                                                                         shall be filed no later than March 23, 2020. If
                                                                         Plaintiff files an opposition, Defendant’s reply
Via ECF
                                                                         shall be filed no later than April 13, 2020.
The Honorable Vernon S. Broderick                                        The parties shall meet and confer and file a
United States District Court for the Southern District of New York       status update no later than March 13, 2020
500 Pearl Street                                                         apprising the court of whether they will
New York, New York 10007-1312                                            participate in a second mediation conference.


       Re: Knight v. MTA-New York City Transit Authority, No. 19-cv-9960 (VSB-GWG)

Dear Judge Broderick:

        This firm represents Plaintiff, Christine N. Knight, in the above-referenced matter and we
write to you pursuant to your Honor’s individual rule 1(G) to request a 2-week extension of time
to oppose Defendant’s Motion to Dismiss Plaintiff’s Complaint and Collective and Class Action
Complaint (Docket # 15, 16).

        Plaintiff’s opposition to the motion is due to be submitted on Friday, March 6, 2020.
Plaintiff requests until March 23, 2020 to file her opposition, as well as a commensurate
extension of time for Defendant to reply to April 13, 2020. This is Plaintiff’s first request for an
extension of time. Defendant made a previous request for an extension of time for a mediator to
be appointed (Docket # 13), which was granted in part (Docket # 14). Defendant does not object
to Plaintiff’s request. The parties’ participated in a Court Ordered mediation (Docket # 12, 14)
on March 3, 2020, and Plaintiff makes this request based on her belief that continued settlement
discussions may be a productive step toward extra-judicial resolution of Plaintiff’s case. In
addition, the extension of time will allow Plaintiff’s counsel to evaluate information recently
provided by Plaintiff, and determine if, with the Court’s permission, Plaintiff can cure purported
defects by filing of an amended complaint.

       Thank you for your consideration of this request.
        Case 1:19-cv-09960-VSB Document 17 Filed 03/05/20 Page 2 of 2




The Honorable Vernon S. Broderick
March 5, 2020
Page 2




                                         Respectfully submitted,
                                         ADVOCATES FOR JUSTICE,
                                         CHARTERED ATTORNEYS
                                         Attorneys for Plaintiff
                                         __/s/_________________________
                                         Laine A. Armstrong
                                         Arthur Z. Schwartz
                                         225 Broadway, Suite 1902
                                         New York, NY 10007
                                         (212) 285-1400
                                         laine@advocatesny.com
                                         aschwartz@advocatesny.com


cc:   counsel of record, via ecf
